Citation Nr: 1828237	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-33 373	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected bilateral foot disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected bilateral foot disability.

(The appeal addressing entitlement to an increased rating for degenerative joint disease left first metatarsal phalangeal joint and bilateral fasciitis, currently evaluated as 10 percent disabling; entitlement to service connection for a gastrointestinal disability, for a cervical spine disability, for a headache disability, for a right knee disability, and for a right hip disability; as well as entitlement to a total disability rating based on individual unemployability is addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1987.  He also served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the North Carolina National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, the Veteran and his spouse testified at a Travel Board hearing before an undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  In June 2015, the Board remanded the claim for additional development.  In October 2016, the Veteran testified before another undersigned VLJ; a transcript of that proceeding is of record.  In March 2018, the Veteran waived his right to a third hearing.

The issues of entitlement to service connection for left hip and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In October 2008, the RO denied the Veteran's service connection claim for a left hip disability, and he did not appeal that determination; evidence received since the October 2008 denial relates to an unestablished fact necessary to substantiate the claim.

2.  In October 2008, the RO denied the Veteran's service connection claim for a left knee disability, and he did not appeal that determination; evidence received since the October 2008 denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the Board observes that the RO denied the service connection claims for left hip and left knee disabilities in October 2008.  The primary basis for the denial was that the claimed injury occurred during an unverified period of service (National Guard duty).  See Rating Decision, 2-3 (Oct. 21, 2008).  Whereas the Veteran did not file a timely notice of disagreement (NOD) with that determination, the decision became final.  

Notably, the Veteran has submitted additional evidence that relates to an unestablished fact necessary to substantiate the claim on a secondary basis; as a secondary service connection claim, the unestablished fact of the Veteran's verified service does not apply.  See Allen v. Brown, 7 Vet. App. 439 (1995) (rather than requiring evidence of an in-service incurrence, the second element of secondary service connection is an already service-connected disability).  This additional evidence includes a submitted statement from the Veteran's treatment provider, which indicates a potential nexus between his service-connected foot disability and his left hip and left knee disabilities.  See Medical Opinion, 1 (Mar. 13, 2014), received in March 2015.  Whereas this nexus opinion relates to an unestablished fact necessary to substantiate the secondary service connection claim, the Board finds that new and material evidence has been received; therefore, the criteria to reopen the claims of entitlement to service connection for left hip and left knee disabilities have been met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  


ORDER

The petition to reopen the previously denied service connection claim for a left hip disability is granted.

The petition to reopen the previously denied service connection claim for a left knee disability is granted. 


REMAND

In its June 2015 remand, the Board directed the AOJ to contact the North Carolina Army National Guard unit wherein the Veteran served, and obtain all personnel and medical records during his period of ACDUTRA and INACDUTRA, if any, and associate those records with the claims file; the AOJ was also directed to attempt verification of any periods of ACDUTRA or INACDUTRA for the time period of July 1997 to October 2002.  See Board Remand, 7 (June 9, 2015).  Notably, this requested development has not occurred.  Whereas the AOJ failed to substantially comply with the Board's remand directives, the claim must be remanded to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that in November 2013, VA provided medical opinions regarding whether the Veteran's left hip and left knee disabilities were caused by his service-connected bilateral foot disabilities.  The examiner ultimately stated that the Veteran's claimed disabilities were not caused by the service-connected bilateral foot disability because they were "entirely distinct and separate from the hands or feet."  See VA Examination, 31-34,  (Nov. 23, 2013).  This opinion was no more probative than the private opinion submitted by the Veteran because it was conclusory and did not contain an adequate rationale that the Board could appropriately weigh; thus, the Board finds it inadequate to fairly adjudicate his claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once VA provides an examination, it must provide an adequate one; consequently, the claim should be remanded.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims on appeal.

2.  Contact the North Carolina Army National Guard unit with which the Veteran served, and obtain all personnel and medical records during his period of ACDUTRA and INACDUTRA, if any, and associate those records with the claims file.

The AOJ should attempt to verify any periods of ACDUTRA or INACDUTRA for the time period of July 1997 to October 2002.  The reporting of points earned is not helpful in this regard.  If no service records can be found, or if they have been destroyed, that fact should be so documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left hip and left knee disabilities present.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hip and left knee disabilities were caused by, or otherwise related to an in-service disease or injury on active duty service, a verified period of ACDUTRA or an injury on a verified period of INACDUTRA.  

The examiner should also opine whether it is at least as likely as not that the Veteran's left hip and left knee disabilities were caused or aggravated by his service-connected bilateral foot disability.

A clear and complete rationale should be provided for any opinions expressed , including if necessary to make the conclusion clear, what findings would have to be present for the foot disorder to cause or aggravate the knee and/or hip disabilities.

4.  Then, re-adjudicate the claims.  If the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  










	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________               ______________________________
  	           M. E. KILCOYNE                                         BARBARA B. COPELAND
            Veterans Law Judge			  Veterans Law Judge
      Board of Veterans' Appeals		      Board of Veterans' Appeals



______________________________
           H.M. WALKER
            Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


